DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4-6, 8, 11-13, 15 and 17-20 are objected to because of the following informalities:  “network” and “PLMN” are used interchangeably throughout the claims.  For example, in claim 1, there are “second PLMN” in line 6, “second PLMN” in line 12, “second network” in line 14 and “second network” in line 16.  It is advised to use a single term, “PLMN”, for all those terms.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “the RAT” in line 2 should be replaced with “the second RAT”, see claim 1 line 6.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the RAT” in line 3 should be replaced with “the second RAT”, see claim 1 line 6.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “the RAT” in line 2 should be replaced with “the second RAT”, see claim 8 line 8.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “the RAT” in line 2 should be replaced with “the second RAT”, see claim 8 line 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the request" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “one or more requests” in line 14 as a possible antecedent basis.  The examiner notes the limitation “the request” is recited in claim 6 also.
Claim 4 recites the limitation "the matching information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a second network” in line 9.  It is unclear whether it is the same network as “a second public land mobile network” in line 5 or not.
Claim 8 recites the limitation "the request" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “one or more requests” in line 9 as a possible antecedent basis.  The examiner notes the limitation “the request” is recited in claim 13 also.
Claim 8 recites the limitation “a first PLMN” in line 14.  It is unclear whether it is the same network as “a first network” in line 3 or not.
Claim 8 recites the limitation “roaming agreements” in line 15.  It is unclear whether it is the same network as “roaming agreement” in line 13 or not.
Claim 11 recites the limitation "the matching information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the PLMN" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The examiner understood it as “the second PLMN” for the purpose of examination, see similar limitation in claim 1.
Claim 15 recites the limitation "the request" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is “one or more requests” in line 14 as a possible antecedent basis.  The examiner notes the limitation “the request” is recited in claims 19 and 20 also.
Regarding claim 17, the phrase "a network reselection event" in line 2 renders the claim indefinite because it is unclear whether it is the same network reselection event recited in claim 15 line 10 or not.
Regarding claim 19, the phrase "a predetermined number of times" in the last line renders the claim indefinite because it is unclear whether it is the same predetermined number of times recited in claim 15 line 16 or not.
Regarding claim 20, the phrase "a predetermined number of times" in the last line renders the claim indefinite because it is unclear whether it is the same predetermined number of times recited in claim 15 line 16 or not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2015/0156692) in view of Kim et al. (US Pub. 2007/0298801, hereinafter “Kim2”).
Regarding claims 1 and 15, Kim teaches a communication device in a mobile communication system, the communication device comprising: a memory configured to store network identification information, the network identification information including a roaming agreement between a first radio access technology (RAT) provided by a first public land mobile network (PLMN) and a second RAT provided by a second PLMN different from the first PLMN (see “a roaming agreement is made for some RATs between a home network and a visited network” in [0109], Figure 19 and [0109]-[0110] discloses a roaming agreement between RATs (3G and LTE) of the Home PLMN and RATs (3G and LTE) of the Visited PLMN.  In the example of Figure 19, the agreement is only for 3G (see “3G roaming agreement only” in Figure 19), in other words there is roaming agreement between LTE and 3G of HPLMN and 3G of VPLMN and that is the matching information.  Base on that agreement (matching information), the UE connects to the 3G of VPLMN when it roams to the VPLMN); a transceiver (2200 in Figure 22); and a processor configured to control the transceiver, in response to a network reselection event while the communication device is connected to the first network (step 2010 in Figure 20), to connect the communication device to the second PLMN based on the network identification information (“UE checks a list of RATs allowed in the roaming network to check RATs allowed in the newly selected PLMN” in [0117]), and delete the network identification information on the second RAT provided by the second network for which one or more requests for attachment were made, from the network identification information (see step 2109 in Figure 21 where “Turn-off the radio capability of the current RAT and store turn-offed RAT due to rejection in rejected RAT list” and “Exclude the rejected RAT and PLMN due to disallow to use the RAT”), if a rejection message (step 2108 in Figure 21) for the attachment has been received from the second network in response to the request (step 2101 in Figure 21).  Kim, however, does not teach updating the network identification information if the rejection message has been 
Regarding claims 2, 9 and 16, Kim teaches the network identification information further includes at least one of: a network attachment list identifying networks to which the communication device may attach to (“list of RATs allowed” in [0114]); and a network block list identifying networks to which the communication device cannot attach to (“unavailable RAT list” in [0122]).
Regarding claims 3 and 10, Kim teaches the network attachment list includes information about an equivalent PLMN (EPLMN) for the communication device (“Equivalent PLMN (ePLMN) list” in [0101]).
Regarding claims 4 and 11, Kim teaches the processor is further configured to control the transceiver, in response to the network reselection event, to attach the communication device to the second PLMN having a RAT corresponding to the matching information (“In operation 2110, the UE 2100 attempts network use registration for an RAT that is not turned off” in [0122]).
Regarding claims 5 and 12, Kim teaches the network attachment list includes the RAT provided by the second network supportable by the communication device (“PLMN-A: allowed RATs (e.g: UMTS, LTE, Etc.)” in [0115]).
Regarding claim 8, Kim teaches a method for controlling a communication device in a mobile communication system, the method comprising: identifying a network reselection event while the communication device is connected to a first network (step 2010 in Figure 20); and requesting attachment to a second public land mobile network (PLMN) based on network identification information stored in the communication device, in response to the network reselection event (see “UE checks a list .
Claims 6, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kim2 and further in view of Maeda et al. (US Pub. 2012/0190363).
Regarding claims 6, 13 and 18, Kim in view of Kim2 teaches the limitations in claims 5, 12 and 16 as shown above.  Kim in view of Kim2, however, does not teach the processor is further configured to control the transceiver to send, to a management server of the second network, the request for attachment to the RAT provided by the second network.  Maeda teaches the processor is further configured to control the transceiver to send, to a management server of the second network, the request for attachment to the RAT provided by the second network (“The MME, in step ST3003, transmits an accept or attach accept message to the mobile terminal B in response to the request to set up a user plane radio bearer.” in [0305]).  It would have been obvious to one skilled in the art to modify Kim in view of Kim2 to have the processor is further configured to control the transceiver to send, to a management server of the second network, the request for attachment to the RAT provided by the second network as taught by Maeda in order to setup a user plane radio bearer [0305]. 
Regarding claim 19, Maeda teaches the processor is further configured to delete the second network for which the request for attachment was made, from the network attachment list, if the rejection message in response to the request for attachment has been received a predetermined number of times (“When receiving a reject message from the network side …, the mobile terminal deletes the CSG ID from the allowed CSG ID list stored therein” in [0092]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kim2 and further in view of Jheng et al. (US Pub. 2013/0316699).
Regarding claim 17, Kim in view of Kim2 teaches the limitations in claim 16 as shown above.  Kim in view of Kim2 , however, does not teach the processor is further configured to block the transceiver, in response to a network reselection event while the UE is connected to the first network, from attempting a connection of the UE to a third network based on the network block list.  Jheng teaches the processor .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kim2 and Maeda et al. and further in view of Youtz et al. (US Pub. 2015/0117184).
Regarding claim 20, Kim in view of Kim2 and Maeda teaches the limitations in claim 18 as shown above.  Kim in view of Kim2 and Maeda, however, does not teach the processor is further configured to add the second network for which the request for attachment was made, to the network block list, if the rejection message in response to the request for attachment has been received a predetermined number of times.  Youtz teaches the processor is further configured to add the second network for which the request for attachment was made, to the network block list, if the rejection message in response to the request for attachment has been received a predetermined number of times (“UE 210 may store information associated with the identified PLMN(s) in the forbidden PLMN list.” In [0044]).  It would have been obvious to one skilled in the art to modify Kim in view of Kim2 and Maeda to have the processor is further configured to add the second network for which the request for attachment was made, to the network block list, if the rejection message in response to the request for attachment has been received a predetermined number of times as taught by Youtz in order to keep the black list updated [0044]. 
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. In page 11, the applicant argues that prior art does not teach the network identification information including a roaming agreement because the RAT list of Kim does not include the roaming agreement.  The “network identification information” in the claim cannot be the “roaming agreement” itself because the specification does not teach “deleting roaming agreement (network identification information)” as claimed.  The instant specification discloses network attachment list according to the roaming agreement (see the specification describing Figure 5).  Kim teaches a roaming agreement made for RATs between networks [0109] and list of RATs allowed [0117].  The applicant further argues that Kim does not teach the roaming agreement between RATs of different PLMNs.  Kim teaches the roaming agreement between RATs of different PLMNs (see “a roaming agreement is made for some RATs between a home network and a visited network” in [0109], Figure 19 and [0109]-[0110] discloses a roaming agreement between RATs (3G and LTE) of the Home PLMN and RATs (3G and LTE) of the Visited PLMN.  In the example of Figure 19, the agreement is only for 3G (see “3G roaming agreement only” in Figure 19), in other words there is roaming agreement between LTE and 3G of HPLMN and 3G of VPLMN and that is the matching information.  Base on that agreement (matching information), the UE connects to the 3G of VPLMN when it roams to the VPLMN).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414